DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the preliminary amendment(s) filed 

Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 5-28-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

5.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Dufaux et al as modified by Gao et al disclose precipitation measuring devices. However Dufaux et al as modified by Gao et al does not anticipate nor render obvious calculating, by a controller, the 

amount of time between a first light signal and the second light signal; calculating, by the controller based on the first distance and the calculated amount of time between the first light signal and the second light signal, a terminal velocity of the precipitation, and identifying, based on the terminal velocity of the precipitation, the type of precipitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 10405401 B2 Precipitation sensing luminaire
US 20140239808 A1 GLARE-REACTIVE LIGHTING APPARATUS
US 5528224 A Optical and acoustic weather identification system
US 6597990 B2 Severe weather detector and alarm
US 3141330 A Precipitation sensing system
US 20060244615 A1 Weather/environment communications node
US 20030069674 A1 Moisture sensor and windshield fog detector 
US 8818029 B1  Weather forecasting systems and methods


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.